DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to Response to Election / Restriction Filed on 05/06/2021.	Claims 1-11 and 13-20 are pending. 
	Claim 15-20 have been withdrawn with traverse. 
	Claims 1-11 and 13-14 have been examined.
	Claim 12 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.



Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 05/06/2021:
	The examiner maintain the restriction requirement sent on 04/15/2021 for the reasons set in the Restriction /Election communication. 

	In response to Applicant Arguments /Remarks made in an amendment filled on 10/27/2020:
Regarding 35 USC § 101 rejection: 
	In light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claim amendments and Applicant’s remark filed on 10/27/2020, the examiner withdrawing the § 101 rejections.
Regarding 35 USC § 103 rejection: 
	Applicant’s arguments with respect to claims rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 13-14 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2014/0114853 to GUEDJ (“GUEDJ”) in view of US. Pat. Pub. No. 2014/0058937 to Watson (“Watson”).

Regarding claim 1. GUEDJ teaches a method for providing transaction mirroring of a merchant transaction using a personal point of sale (pPOS) device which includes a microcontroller or computer, the method comprising: 
the pPOS device creating a merchant mirror transaction from the payment and/or customer identification data elements (GUEDJ, [0026]; “means of creating and initializing, from each customer computer, at least one virtual data file comprising in particular digital data, this data file being called "virtual prepaid account"; this creation and initialization is carried out by the customer computer in a database hosted on said mirror authorization server, the virtual prepaid account being associated to at least one unique identification data item”), wherein said 
	creating includes using data encoding functions (GUEDJ, [0047]; “An encrypted connection utilizing an SSL ("Secure Socket Layer") type of protocol known by the person in the field”) to encode, as part of the merchant mirror transaction, at least some of the customer identification data elements ((GUEDJ, [0088-0094]; “the mirror authorization server (4) is substituted for the bank authorization server (3) for the purpose, this time, of receiving the transaction authorization request and issuing the payment token … Once the customer computer (1) has been authenticated on the mirror authorization server (4), suitable display means on this server (4) allow each of the prepaid accounts associated to the identified customer account to be displayed and selected”. As seen in Fig. 5 below); 
the pPOS device validating the merchant mirror transaction, wherein validating includes authenticating data elements in the merchant mirror transaction  (GUEDJ, [0090-0091]; “the customer computer (1) is now connected to its customer account on the mirror authorization server (4) … authentication by identifier and ; 
the pPOS device formatting and transmitting encrypted transaction data, including payment data used to pay for the merchant transaction, to a merchant acquirer   (GUEDJ, [0090-0091]; “the customer computer (1) is now connected to its customer account on the mirror authorization server (4) … authentication by identifier and password … this connection means is made up of a secure SSL-type connection and authentication by identifier and password”); and 
the pPOS device transmitting the merchant mirror transaction to a merchant  (GUEDJ, [0047]; “a unique identifier is associated to each customer computer and a password provides security of access to the data. An encrypted connection utilizing an SSL ("Secure Socket Layer")”) in a separate communication (as shown in fig. 5 below) from said transmitting the encrypted transaction data (GUEDJ, [0005]; “a payment request (with a bank card number, for example) is sent to it via a secure connection (SSL) by the customer computer”), 

    PNG
    media_image1.png
    336
    446
    media_image1.png
    Greyscale

wherein the merchant mirror transaction is a set of data that includes shopping cart identification data (GUEDJ, [0040]; “An order … an item of information”) or other data which is to identify the merchant transaction and that does not include information to identify the payment data used to pay for the merchant transaction (GUEDJ, [0040]; “An order is defined as being a record of an item of information in the merchant server database, which indicates that a customer computer has transmitted a message formatted according to a predefined protocol via the network (Internet in this case), which message corresponds to a request to supply at least one item or one service proposed for sale. Data defining this item or service are stored in a database of the merchant site and these data are displayed in the form of pages designed to be transferred over the network and viewed on the customer computers”).

GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction”. However, Watson teaches:

filtering transaction data, wherein filtering includes identifying payment data elements  (Watson, [0118]; “[0117] At step 776 ("Transaction Event"), the payment application 704 transmits a transaction event to the CLF 702. A transaction event provides information to a mobile wallet indicating that a transaction, such as a and/or customer identification data elements (Watson, [0008]; “During a contactless transaction, the customer positions the mobile device equipped with one or more payment applications into close proximity to the reader module, which transmits a request to the mobile device to activate a payment application to conduct the contactless transaction … authorization generally is granted using a personal identification number (PIN) validation”) in a transaction (Watson, [0039]; “the CLF 101c is used to exchange data between the secure element 102 and the contactless reader 107, for example, to execute contactless transactions”. [0116]; “Payment commands may be … ISO 144443 standards, in order to complete a payment transaction. These commands include, for example, Get Processing Options, External Authenticate, Read Record, Compute Cryptogram, and the like”; For the and/or limitation, the examiner has applied art to both the payment data and identification data, although only one is required); 

		Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction, as taught by Watson, where this would be performed in order to insure proper use of reader device without performing unwanted or fraudulent transaction, loss of funds, compromised financial and customer data, identity theft, risk to the mobile device and applications.  See Watson [0010].  

Regarding claim 13. The combination of GUEDJ in view of Watson disclose the method of claim 1, further including
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction”. However, Watson teaches: synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction (Watson, Fig. 5; [0086]; “as a CREL Application, the WCAp 104 receives notifications regarding changes and/or updates in the CRS related to applications that are also tracked by the CRS Mirror 500 (i.e., AID-1 to AID-6) … Upon receiving such notifications, the WCAp 104 updates the CRS Mirror 500 so that its information matches the information in the CRS”. Fig. 6, [0104]; “at step 666 ("Update CRS"), the CRS Applet 604 transmits an Update CRS command to Open 605, including data (e.g., AID, status) to update the CRS to reflect that the payment application corresponding to the AID has been activated).  
 	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include synchronize merchant mirror transaction data elements and the merchant mirror transaction to the original transaction, as taught by Watson, where this would be performed in order to maintain 

Regarding claim 14. The claims 14 has been analyzed and is rejected for the same rationale used to reject claims 1. Claim 14 limitations do not teach or define any new limitations beyond claims 1; therefore, claim 14 is rejected under the same rationale.

	Claims 2-7 are rejected under 35 U.S.C 103 as being unpatentable over GUEDJ in view of Watson further in view of US Pat. No. 9,294,268 to Von Mueller et al. (“Von”) furthermore in view of US Pat. Pub. No. 2017/0109399 to Stearn et al. (“Stearn”).
	Regarding claim 2. The combination of GUEDJ in view of Watson disclose the method of claim 1, wherein the data encoding functions includes one or more of the following:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “mapping, masking, and randomizing the payment and/or customer identification data elements”. However, Von teaches:
mapping (Von, col. 79-80, lines 66-5; “ a name, address and credit card number are enciphered. The goal is to have a format-preserving encryption that maps input , masking (Von, col. 20, lines 21-29; “encryption module 132 may select portions of the account information for encrypting, while masking other data such as, for example, the BIN and expiration date”), and randomizing the payment and/or customer identification data elements (Von, col. 6, lines 53-56; “initiate the update of encryption information including, for example, encryption keys, encryption algorithms, random number generators”),
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include mapping, masking, and randomizing the payment and/or customer identification data elements, as taught by Von, where this would be performed in order to provide a measure of security in data. See Von, col 3, line 53.    
	The combination further in view of Von substantially discloses the claimed invention; however, the combination further in view of Von fails to explicitly disclose the “translating”. However, Stearn teaches translating (Stearn, [0008]; “translating, by at least one processor input data (e.g., an index collection, data collection, document based data, etc.) in a first format into a canonical”).




	Regarding claim 4. The combination of GUEDJ in view of Watson further in view of Von further more in view of Stearn disclose the method of claim 2, wherein the data encoding functions further includes 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions, wherein a local sensor switch transmits the local sensor data, and an external data sensor switch transmits the external sensor data”. However, Watson teaches:
	encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions (Watson, Fig. 8, [0121]; “At step 854 ("Compute Ticket"), the WCAp 802 computes a Ticket by encrypting the Ticket ID and the Ticket Token, , 
	wherein a local sensor switch transmits the local sensor data  (Watson, [0053]; “The process of personalizing the WCAp 104 includes receiving information from, for example, the mobile wallet 103, and storing at least a portion of that information in and/or associated with the WCAp 104”), and 
	an external data sensor switch transmits the external sensor data (Watson, [0039]; “The CLF 101c is circuitry which handles the analogue part of NFC communications and the communication protocol layers of a contactless transmission link. Moreover, the CLF 101c is used to exchange data between the secure element 102 and the contactless reader 107, for example, to execute contactless transactions”).
		Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include encryption, wherein local and external sensor data is used to seed a random salt value for a specific encryption key for specific data element encryptions, wherein a local sensor switch transmits the local sensor data, and an external data sensor switch transmits the external sensor data, as taught by Watson, where this would be performed in order to 

	Regarding claim 5.  The combination disclose the method of claim 2, wherein 
	The combination of GUEDJ in view of Watson further in view of Von substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “translating includes using different terms for a data element”. However, Stearn teaches: Translating includes using different terms for a data element (Stearn, [0008]; “translating, by at least one processor input data (e.g., an index collection, data collection, document based data, etc.) in a first format into a canonical”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction encoding art at the time of filing to modify Von to include translating includes using different terms for a data element, as taught by Stearn, where this would be performed in order to improve efficiency of data retrieval. Typical database indexes include copies of certain fields of data that are logically ordered to be searched efficiently.  See Stearn, [0003].    

 the method of claim 2, wherein 
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “mapping includes establishing a one-to-one relationship between a data element with a value and/or a function”. However, Von teaches:
	Mapping includes establishing a one-to-one relationship between a data element with a value and/or a function (Von, col. 7, lines 16-20; “a general cipher is used to capture encryption preserving arbitrary formats using a format-preserving Feistel such that the encryption can be format-preserving so that if the plaintext has some prescribed format, the encrypted ciphertext will have the same format. Consider a simple example of a cipher to map a name and address and credit card number in a predefined format”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include mapping includes establishing a one-to-one relationship between a data element with a value and/or a function, as taught by Von, where this would be performed in order to provide a measure of security in data. See Von, col 3, line 53.    

	Regarding claim 7. The combination disclose the method of claim 2, wherein 
masking includes substituting part of a data element”. However, Von teaches:
	masking includes substituting part of a data element (Von, col. 20, lines 19-24; “Encryption module 132 is further configured to parse this track data to select appropriate portions of this data for encryption. For example, encryption module 132 may select portions of the account information for encrypting, while masking other data such as, for example, the BIN and expiration date”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include masking includes substituting part of a data element, as taught by Von, where this would be performed in order to provide a measure of security in data See Von, col 3, line 53.    

	Regarding claim 3. Claim 3 has been analyzed and are rejected for the same rationale used to reject claim 2, 4-7. Claim 3 limitations do not teach or define any new limitations beyond claims 2, 4-7; therefore, claim 3 is rejected under the same rationale.
	Claims 8-11 are rejected under 35 U.S.C 103 as being unpatentable over GUEDJ in view of Watson further in view of US Pat. Pub. No. 2015/0046216 to Adjaoute (“Adjaoute”).
Regarding claim 8. The combination of GUEDJ in view of Watson disclose the method of claim 1, wherein identifying the payment data elements includes: 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “using data pattern matching technique to determine the payment data element”. However, Watson teaches	using data pattern matching technique to determine the payment data elements (Watson, Fig. 4; “received verify passcode command 401” [Wingdings font/0xE0] “received passcode = stored passcode? 404” [Wingdings font/0xE0] “YES” or “NO”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include using data pattern matching technique to determine the payment data element, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “using heuristic rules technique to determine the payment data elements, using artificial intelligence neural net technique to determine the payment data elements”. However, Adjaoute teaches:

	using heuristic rules technique to determine the payment data elements (Adjaoute, [0224]; “Business Rules, or Expert Systems are the most widely used , using artificial intelligence neural net technique to determine the payment data elements (Adjaoute, Fig. 1, [0042]; “Such solution 100 comprises an expert programmer development system 102 for building trainable general payment fraud models 104 that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints”).

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include using heuristic rules technique to determine the payment data elements, using artificial intelligence neural net technique to determine the payment data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

	Regarding claim 9. The combination of GUEDJ in view of Watson further in view of Adjaoute disclose the method of claim 8, wherein the payment data elements include one or more of the following:
	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “credit card number, credit card data, debit account number, debit  account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements”. However, Adjaoute teaches: credit card number, credit card data, debit account number, debit  account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements (Adjaoute, Fig. 7, [0100]; “a real-time cross-channel monitoring payment network server 700 … Each customer or accountholder of a financial institution can have several very different kinds of accounts and use them in very different transactional channels. For example, card-present, domestic, credit card, contactless, and high risk MCC channels … all the transaction data from all the channels is funneled into one pipe for analysis”).

	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include credit card number, credit card data, debit account number, debit account data, close loop stored value number, coupon encoded data element, voucher encoded data element, rebate encoded data element, digital currency data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

	Regarding claim 10. The combination of GUEDJ in view of Watson disclose the method of claim 1, where identifying the customer identification data elements includes:
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “using data pattern matching technique to determine the customer identification data element”. However, Watson teaches using data pattern matching technique to determine the customer identification data element (Watson, [0017]; receiving, from a mobile wallet, authentication data; determining if the authentication data is valid based on a comparison of the authentication data and mobile wallet data stored in at least one memory”. Also see [0081]),
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include using data pattern matching technique to determine the customer identification data element, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].

	The combination of GUEDJ in view of Watson substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “using heuristic rules technique to determine the customer identification data elements, using artificial intelligence neural net technique to determine the customer identification data elements”. However, Adjaoute teaches:
	using heuristic rules technique to determine the customer identification data elements (Adjaoute, [0224]; “Business Rules, or Expert Systems are the most widely used commercial applications developed using artificial intelligence (AI). Many use expert systems … apply heuristic knowledge”), using artificial intelligence neural net technique to determine the customer identification data elements (Adjaoute, Fig. 1, [0042]; “Such solution 100 comprises an expert programmer development system 102 for building trainable general payment fraud models 104 that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify Watson to include using heuristic rules technique to determine the customer identification data elements, using artificial intelligence neural net technique to determine the customer identification data elements, as taught by Adjaoute, where this would be performed in order to tightly follow and monitor the behavior of all cardholders and act quickly in real-time when a fraudster is afoot. See Adjaoute [0010].    

 the method of claim 10, where the customer identification data elements include one or more of the following: 
	GUEDJ substantially discloses the claimed invention; however, GUEDJ fails to explicitly disclose the “name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements”. However, Watson teaches name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements (Watson, [0006]; “Each account contains a large amount of data such as financial information, personal customer information, transaction history, and the like, which may be used to execute or log transactions in a mobile commerce environment”).
	Therefore, it would have been obvious to one of ordinary skill in the e-commerce transaction art at the time of filing to modify GUEDJ to include name, address, city, state, zip code, email, government or state or local ID (identification) number, driver license data elements, passport data elements, as taught by Watson, where this would be performed in order to reduce risks of unwanted or fraudulent transactions. See Watson [0010].




Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baghdasaryan (US 20170109509 A1) for teaching secure transactrion service using biometric data and machine learning to performing authentication technique.
Chitalia et al. (US 2017/0278096 A1) for teaching wallet application and authentication of a user to process a transaction.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687